


110 HR 4038 IH: For the relief of Adrian Rodriguez.
U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 4038
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Adrian Rodriguez.
	
	
		1.Compensation of Adrian
			 Rodriguez
			(a)PaymentThe
			 Secretary of the Treasury shall pay, out of funds not otherwise appropriated,
			 an appropriate amount to compensate Adrian Rodriguez for costs related to and
			 damages arising from his arrest, prosecution, and incarceration in Mexico in
			 2003 as described in Claim No. 05–370C filed in the United States Court of
			 Federal Claims.
			(b)Satisfaction of
			 ClaimsThe payment under subsection (a) shall be in full
			 satisfaction of all claims of Adrian Rodriguez against the United States in
			 connection with the matter described in such subsection.
			(c)No Inference of
			 LiabilityNothing in this Act shall be construed as an inference
			 of liability on the part of the United States.
			2.Limitation on
			 Attorneys’ and Agents’ Fees
			(a)In
			 GeneralIt shall be unlawful for an amount exceeding 10 percent
			 of the amount paid pursuant to section 1 to be paid to, or received by, any
			 agent or attorney for any service rendered in connection with the payment under
			 this Act.
			(b)EnforcementAny
			 person who violates subsection (a) shall be guilty of an infraction and shall
			 be fined under title 18, United States Code.
			
